203 Mich. App. 320 (1994)
512 N.W.2d 79
In re GILLIS
Docket No. 146001.
Michigan Court of Appeals.
Submitted November 8, 1993, at Detroit.
Decided January 19, 1994, at 9:05 A.M.
Frank J. Kelley, Attorney General, Thomas L. *321 Casey, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of Research, Training, and Appeals, and Jeffrey Caminsky, Assistant Prosecuting Attorney, for the petitioner.
Joel M. Dorf, for the respondent.
Before: BRENNAN, P.J., and REILLY and R.J. DANHOF,[*] JJ.
PER CURIAM.
Following a bench trial before the Wayne County Probate Court, Juvenile Division, respondent was found guilty of involuntary manslaughter, MCL 750.321; MSA 28.553. Respondent was sentenced to intensive probation under the supervision of the Department of Social Services. Respondent appeals as of right, claiming that the trial court's findings of fact were clearly erroneous and insufficient to find her guilty of involuntary manslaughter. We affirm.
Respondent was charged with manslaughter for the stabbing death of Anthony Williams. At trial, respondent did not dispute that she had caused Williams' death by stabbing him in the heart during a fight, but claimed that she was acting in self-defense. The trial court found that respondent acted in self-defense but with excessive force, and in a grossly negligent manner; respondent was thus found guilty of involuntary manslaughter.
The elements of involuntary manslaughter are: (1) a death caused by the defendant, (2) without legal justification or excuse, (3) while the defendant was acting in a grossly negligent manner or while committing an unlawful act that was inherently dangerous to human life. People v Maghzal, *322 170 Mich. App. 340, 344; 427 NW2d 552 (1988), see also People v Heflin, 434 Mich. 482, 497, 507-508; 456 NW2d 10 (1990). Our review of the record indicates that, viewed in the light most favorable to the prosecutor, there was sufficient evidence to support the trial court's judgment that respondent caused Williams' death, that her justification of self-defense was negated by the use of excessive force, and that she acted in a grossly negligent manner by swinging a knife at Williams. People v Petrella, 424 Mich. 221, 268-270; 380 NW2d 11 (1985).
Having addressed respondent's challenge to the sufficiency of the evidence, we note that, in the main, respondent seeks to impeach the validity of the trial court's findings by claiming that the court erroneously considered self-defense in the context of a charge of involuntary manslaughter. Respondent appears to believe that self-defense is not a valid defense to a charge of involuntary manslaughter.
Respondent is misled by her reliance on People v Knott, 59 Mich. App. 105, 115; 228 NW2d 838 (1975), which incorrectly states that "[s]elf-defense negates voluntary manslaughter, not involuntary manslaughter." Id. While the two offenses are distinct in many ways, they are both characterized as "the unlawful killing of another without legal justification or excuse ... distinguished from the higher crimes of murder by the absence of malice" (emphasis added). People v Townes, 391 Mich. 578, 589; 218 NW2d 136 (1974). Townes addressed the characteristics of involuntary manslaughter under the common law; the language "without legal justification or excuse" applies equally to involuntary manslaughter under the statute. Heflin, supra. Thus, the trial court did not err in considering *323 the application of self-defense to a charge of involuntary manslaughter, and the validity of the court's findings was not thereby impeached.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment.